Order and judgment (one paper) of the Supreme Court, New York County (Shirley Fingerhood, J.), entered on March 24, 1988, which converted defendants’ motion to dismiss the complaint for failure to state a cause of action into one for summary judgment and granted summary judgment to defendants dismissing the complaint and denied counsel fees to defendants, is unanimously modified on the law to the extent of granting counsel fees to defendants, remanding the matter for an assessment of attorneys’ fees and otherwise affirmed, without costs or disbursements.
Pursuant to paragraph 4 (b) of the mortgage extension agreement herein, plaintiff obligated itself to pay "all reasonable attorneys fees, costs and disbursements incurred or owed by Mortgagee in respect of anything related to or arising out of this Mortgage and/or Mortgage Note and Agreement before or after the Extended Due Date.” Since the instant litigation was clearly "in respect of anything related to or arising out of’ the mortgage and mortgage extension agreement, defendants are entitled to reasonable counsel fees. Concur—Sullivan, J. P., Asch, Milonas, Rosenberger and Wallach, JJ.